DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/28/20, 2/4/21, 8/30/21 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I drawn to claims 1-10 in the reply filed on 1/24/22 is acknowledged.
Claims 11-21 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “one or more tines…a tip of a tine” making it unclear if this “a tine” is one of the “one or more tines” or different. Additionally, this claim recites “a tip of a tine includes a first and second opening”; however, based on applicant’s own figures and disclosure, these openings are not located at the tip of the tine and instead are located on the tine (see annotations) Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. In the instant case, applicant can claim that the tines include openings or that the openings are near the tips, but the openings are not at the tip of each tine. Clarification or correction is requested.    

    PNG
    media_image1.png
    251
    405
    media_image1.png
    Greyscale

Claim 2: recites “a hair formulation”; however, claim 1 recites “a hair formulation” are these the same or different? Clarification or correction is requested.  
Claim 5: recites “the tip of a tine”, but claim 1 already recites “one or more tines” and “a tine” so is this referring back to “the tine” of claim 1 or one of the “one or more tines” or is it setting forth a different tine? Clarification or correction is requested.  
Claim 6: recites “wherein all tines” without clearly referring back to the previously recited “one or more tines” or “a tine” of claim 1. Clarification or correction is requested.  
Claim 8: recites “the tine”; however, it is unclear which tine this is referring back to. Clarification or correction is requested.  
Claim 9: recites “more than one tine” without clearly referring back to any of the tines recited in claim 1 and then recites “adjacent tines” without referring back to those tines and recites “a tine” in the last line creating further clarity issues. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, and 8-9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan (CN 104367390).
Regarding the claimed invention being “for application of a hair formulation” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Duan was considered capable of performing the cited intended use because it can dispense liquids and hair formulations come in liquid form.
Claim 1: Duan discloses a device (see Fig 1) comprising: a body structure (1) having a plurality of tines (91) at a front end wherein a tip of each tine includes a series of first openings (93) and a series of second openings (92); the first openings are described as nozzles that produce spray [0009] and this is synonymous with “nebulizer” so Duan is interpreted to disclose a nebulizer with an outlet connected to each first opening; a vacuum system [0060 & 0070] has an inlet connected to each of the second openings (92) and a handle (2) extending from the body structure at an obtuse angle with respect to the front end of the body structure (see Figs 1-3). It is noted that the first and second openings are located near the tip of their respective tine and so they are interpreted to be at the tip in as much as applicant’s openings are “at the tip” (see above 112 rejection of claim 1).
Claim 3: Duan discloses the device including a momentary switch [0013] (61) located on an upper front side of the handle (see Fig 1) that operates the fluid dispensing and therefore the nebulizer [0009 & 0013]. 
Claim 4: Duan discloses the device including a selector switch (4) for operating and controlling the vacuum system [0023] and this switch is located on a back side of the handle (see Fig 1). 
Claim 6: Duan discloses all the tines arranged to lie in one plane (see Figs 1-3). 
Claim 8: Duan discloses the tines to be conically shaped and decrease in diameter along their length (see Figs 1-2). 
Claim 9: Duan discloses the tines to be more than one and to be separated by a lengthwise space that is “approximately the same” as the average width of the tines (see Fig 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carballada (US 20050109359) in view of Bauer (US 5584307).
Claim 1: Carballada discloses a device (91) for application of a hair formulations including hairspray [0004] comprising: a body structure (2) having one or more tines (16) at a front end, wherein a tip of each tine includes a first set of openings (45, Fig 1C) and a second set of openings (48, Fig 1C); since Carballada discloses a pump [0099] as well as hairspray being one of the products that can be dispensed, this is interpreted to constitute a “nebulizer” connected to each first opening and Carballada discloses a motorized fan system [0099] connected to the second openings; and a handle (4) extending from the body structure at an obtuse angle with respect to the front end of the body (see Fig 19A). Carballada discloses the invention essentially as claimed except for the fan working in the reverse direction to provide suction as well as a fan function. Additionally/alternatively, Carballada discloses the invention essentially as claimed except for the hair treatment fluid being in vapor form due to a nebulizer. 
Bauer, however, teaches a hair device (see Figs 23 & 32) for application of aerosol or gaseous fluids to the hair (Col 5, 36-46 & Col 6, 45-50) and teaches that a user would desire to dispense these products onto the hair while also allowing a motorized fan to operate in either direction (Col 6, 25-35) in order to “set” the hair during use. Bauer discloses it is desirable to allow the same air holes to perform a suction function when applying vaporized products to the hair in order to prevent burning the scalp accidentally during use and absorb odors released by the product in use (Col 9, 9-20). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Carballada by providing the fan with a reversible motor allowing the holes that dispense air to also vacuum/suction air and any extra styling product during use in view of Bauer in order to allow for absorbing any odors after the product is dispensed on the hair. It would have also been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Carballada by providing the styling active dispensed in vapor form via a nebulizer (known vaporization means) in view of Bauer depending on the type of styling active being used. 
Claim 2: modified Carballada discloses the invention of claim 1 and Carballada further discloses the device including a cartridge (26) [0097] containing the hair product/formulation and the cartridge fits at a back end of the body structure (see Figs 2-3) and the cartridge would be connected to the nebulizer with the proposed modification above or if the cartridge contains hairspray it would be connected to the nebulizer because that is how hairspray is dispensed. 
Claim 5: modified Carballada discloses the invention of claim 1 and Carballada further discloses the tip of each tine including a chamfer (see Fig 1C) on its bottom side (note this is dependent on how the device is oriented) and modified Carballada discloses the invention essentially as claimed except for the openings being located on the chamfer portion. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Carballada by providing additional openings on the chamfered portion of each tine since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). Alternatively, or additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Carballada by rearranging the first and second openings to be located at the chamfer end of the tines, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Claims 6-7: modified Carballada discloses the invention of claim 1 and Carballada further discloses the tines being arranged to lie in one horizontal plane (see Fig 1) with respect to top and bottom sides of the device. 
Claim 8: modified Carballada discloses the invention of claim 1 and Carballada further discloses the tines having a conical shape that decreases in diameter along their length (see Figs 1A-1C). 
Claim 10: modified Carballada discloses the invention of claim 1 and Carballada further discloses the tip of the tines to be truncated (see Fig 1B) and rounded (see Fig 1C) with a flat chamfer at their bottom side (see Fig 1B & note bottom depends on how the device is oriented). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772